Exhibit 10.2
Form Non-Qualified Stock Option (2005 Plan)
GLOBAL INDUSTRIES, LTD.
NON-QUALIFIED STOCK OPTION AGREEMENT
     AGREEMENT made as of                  (the “Date of Grant”) between GLOBAL
INDUSTRIES, LTD., a Louisiana corporation (the “Company”) and          
                      (“Employee”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”), by affording Employee the opportunity to purchase
shares of Common Stock, $.01 par value per share, of the Company (“Common
Stock”), and in consideration of the mutual agreements and other matters set
forth herein and in the Plan, the Company and Employee hereby agree as follows:
     1. Grant of Option. The Company hereby irrevocably grants to Employee the
right and option (“Option”) to purchase all or any part of an aggregate of
                         shares of Common Stock, on the terms and conditions set
forth herein and in the Plan, which Plan is incorporated herein by reference as
a part of this Agreement. This Option shall not be treated as an incentive stock
option within the meaning of section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”). This Option is not transferable by Employee
otherwise than by will or the laws of descent and distribution, and may be
exercised only by Employee during Employee’s lifetime.
     2. Purchase Price. The purchase price of Common Stock purchased pursuant to
the exercise of this Option shall be                           per share, which
has been determined to be not less than 100% of the fair market value of the
Common Stock at the Date of Grant of this Option. For all purposes of this
Agreement, fair market value of Common Stock shall be determined in accordance
with the provisions of the Plan.
     3. Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised, by written notice to the Company
at its principal executive office addressed to the attention of its Human
Resources Department, Stock Plan Administrator (or such other officer or
employee of the Company as the Company may designate from time to time), at any
time and from time to time after the Date of Grant, but, except as otherwise
provided below, this Option shall not be exercisable for more than a percentage
of the aggregate number of shares offered by this Option determined by the
number of full years from the Date of Grant hereof to the date of such exercise,
in accordance with the following schedule:

          Number of Full Years   Percentage of Shares from Date of Grant   That
May Be Purchased
 
       
Less than 1 year
    0%  
1 year
  ####
2 years
  ####
3 years
  ####
4 years
  ####
5 years or more
       

     This Option may be exercised only while Employee remains an employee of the
Company and will terminate and cease to be exercisable upon Employee’s
termination of employment with the Company, except that:

 



--------------------------------------------------------------------------------



 



     A. If Employee’s employment with the Company terminates by reason of
disability (within the meaning of section 22(e)(3) of the Code) or Retirement,
this Option shall be fully vested and may be exercised by Employee (or
Employee’s estate or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of Employee) at any
time during the period of one year following such termination. For purposes of
this Agreement, “Retirement” shall mean a full time active Employee in
good-standing ceasing to be in the employ of the Company with the consent of the
Company who is at least 60 years of age and has at least 10 years of recognized
service with the Company, in each case at the time of such termination of
employment.
     B. If Employee dies while in the employ of the Company, this Option shall
be fully vested and may be exercised by Employee’s estate, or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee, at any time during the period of
one year following the date of Employee’s death.
     C. If Employee’s employment with the Company terminates for any reason
other than as described in (a) or (b) above, unless Employee voluntarily
terminates without the written consent of the Company or is terminated for
cause, this Option may be exercised by Employee at any time during the period of
90 days following such termination, or by Employee’s estate (or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of Employee) during a period of one year
following Employee’s death if Employee dies during such 90-day period, but in
each case such exercise shall be permitted only as to the number of shares
Employee was entitled to purchase hereunder upon exercise of this Option as of
the date Employee’s employment so terminates. For purposes of this Agreement,
“cause” shall mean (i) Employee’s gross negligence or willful misconduct in
performance of the duties of Employee’s employment, or (ii) Employee’s willful
disregard of any written corporate policies established by the Company and
applicable to Employee, or (iii) Employee’s material breach of any written
agreement between Employee and the Company, or (iv) Employee’s final conviction
of a misdemeanor involving moral turpitude or a felony.
This Option shall not be exercisable in any event after the expiration of ten
years from the Date of Grant hereof. The purchase price of shares as to which
this Option is exercised shall be paid in full at the time of exercise (a) in
cash (including check, bank draft or money order payable to the order of the
Company), (b) by delivering to the Company shares of Common Stock having a fair
market value equal to the purchase price, provided that such shares must have
been held by Employee for such minimum period of time as may be established from
time to time by the Committee or (c) any combination of cash or Common Stock. No
fraction of a share of Common Stock shall be issued by the Company upon exercise
of an Option or accepted by the Company in payment of the purchase price
thereof; rather, Employee shall provide a cash payment for such amount as is
necessary to effect the issuance and acceptance of only whole shares of Common
Stock. Unless and until a certificate or certificates representing such shares
shall have been issued by the Company to Employee, Employee (or the person
permitted to exercise this Option in the event of Employee’s death) shall not be
or have any of the rights or privileges of a shareholder of the Company with
respect to shares acquirable upon an exercise of this Option.
     4. Withholding of Tax. To the extent that the exercise of this Option or
the disposition of shares of Common Stock acquired by exercise of this Option
results in compensation income or wages to Employee for income tax purposes,
Employee shall deliver to the Company at the time of such exercise or
disposition such amount of money or, with the consent of the Administrator,
shares of Common Stock as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee (including out of any cash or shares of Common

2



--------------------------------------------------------------------------------



 



Stock distributable to Employee upon such exercise) any tax required to be
withheld by reason of such resulting compensation income or wages.
     5. Status of Common Stock. The Company has registered or intends to
register for issuance under the Securities Act of 1933, as amended (the “Act”)
the shares of Common Stock acquirable upon exercise of this option, and intends
to keep such registration effective throughout the period this Option is
exercisable. In the absence of such effective registration or an available
exemption from registration under the Act, issuance of shares of Common Stock
acquirable upon exercise of this Option will be delayed until registration of
such shares is effective or an exemption from registration under the Act is
available. The Company intends to use its reasonable best efforts to insure that
no delay will occur. In the event exemption from registration under the Act is
available upon an exercise of this Option, Employee (or the person permitted to
exercise this Option in the event of Employee’s death), if requested by the
Company to do so, will execute and deliver to the Company in writing an
agreement containing such provisions as the Company may require to assure
compliance with applicable securities laws.
     Employee agrees that the shares of Common Stock which Employee may acquire
by exercising this Option will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws.
Employee also agrees (i) that the certificates representing the shares of Common
Stock purchased under this Option may bear such legend or legends as the
Administrator of the Plan deems appropriate in order to assure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the shares of Common Stock purchased under this Option on the Common
Stock transfer records of the Company if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (iii) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the shares of Common Stock purchased under this Option.
     6. Employment Relationship. For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company or Subsidiary of the Company, or a
corporation, partnership or other entity or a subsidiary of such corporation,
partnership or other entity assuming or substituting its securities for the
Common Stock, or that is otherwise a successor to the Company. Nothing in the
adoption of the Plan, nor the award of the Restricted Shares thereunder pursuant
to this Agreement, shall confer upon Employee the right to continued employment
by the Company or affect in any way the right of the Company to terminate such
employment at any time. Unless otherwise provided in a written employment
agreement or by applicable law, Employee’s employment by the Company shall be on
an at-will basis, and the employment relationship may be terminated at any time
by either the Employee or the Company for any reason whatsoever, with or without
cause. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
     7. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
     8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     9. Entire Agreement; Amendment. This Agreement replaces and merges all
previous agreements and discussions relating to the same or similar subject
matters between Employee and the Company and constitutes the entire agreement
between Employee and the Company with respect to the subject matter of this
Agreement (i.e., this Restricted Share Grant). This Agreement may not be
modified

3



--------------------------------------------------------------------------------



 



in any respect by any verbal statement, representation or agreement made by any
employee, officer, or representative of the Company or by any written agreement
unless signed by an officer of the Company who is expressly authorized by the
Company to execute such document. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
Employee and an authorized officer of the Company. Notwithstanding anything in
the Plan or this Agreement to the contrary, if the Committee determines that the
provisions of new Section 409A of the Code apply to this Agreement and that the
terms of this Agreement do not, in whole or in part, satisfy the requirements of
such section, then the Committee, in its sole discretion, may unilaterally
modify this Agreement in such manner as it deems appropriate to comply with such
section and any regulations or guidance issued thereunder.
     10. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be deemed effectively delivered if hand
delivered to Employee at its principal place of employment or if sent by
registered or certified mail, return receipt requested, postage paid, to
Employee at the last address Employee has filed with the Company. In the case of
the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
     11. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. Capitalized terms used in this
Agreement that are not defined in the body of this Agreement shall have the
meanings attributed to such terms under the Plan.
     12. Acknowledgements Regarding Section 409A and Section 422 of the Code.
Employee understands that if the purchase price of the Common Stock under this
Option is less than the fair market value of such Common Stock on the Date of
Grant of this Option, then Employee may incur adverse tax consequences under
section 409A and Section 422 of the Code. Employee acknowledges and agrees that
(a) Employee is not relying upon any determination by the Company, its
affiliates, or any of their respective employees, directors, officers, attorneys
or agents (collectively, the “Company Parties”) of the fair market value of the
Common Stock on the Date of Grant of this Option, (b) Employee is not relying
upon any written or oral statement or representation of the Company Parties
regarding the tax effects associated with Employee’s execution of this Agreement
and his receipt, holding and exercise of this Option, and (c) in deciding to
enter into this Agreement, Employee is relying on his own judgment and the
judgment of the professionals of his choice with whom he has consulted. Employee
hereby releases, acquits and forever discharges the Company Parties from all
actions, causes of actions, suits, debts, obligations, liabilities, claims,
damages, losses, costs and expenses of any nature whatsoever, known or unknown,
on account of, arising out of, or in any way related to the tax effects
associated with Employee’s execution of this Agreement and his receipt, holding
and exercise of this Option.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Employee has executed
this Agreement, all as of the day and year written below.

            GLOBAL INDUSTRIES, LTD.
      BY:           [Name and title of Executive
Officer signing for the Company]     [Employee Name]   Date: 
 
  Date: 
 

4